Title: To James Madison from Thomas Jefferson, 16 April 1810
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Apr. 16. 10.
On my return from Bedford I found in our post office your favor of the 2d. inst. as also the inclosed letter from mr. Martin, formerly of N. C. recommended to us by mr. Blackledge. I dare say you will recollect more of him than I do. I remember that his being a native French man, educated I believe to the law there, very long a resident of this country and become a respectable lawyer with us, were circumstances which made us wish we could have then employed him at N. O. I know nothing of him however but what you learned from the same source, & I inclose his letter that you may see that emploiment would be agreed to on his part. I have at the same time recieved an offer from mr. Fulton to lend me his dynamometer, mine having been lost. I have concluded therefore to keep the plough till I can determine it’s comparative merit by that instrument. The mouldboard which I first made, with a square toe, was liable to the objection you make of accumulating too much earth on it when in a damp state, & of making the plough too long. By making it, on the same principles, with a sharp toe, it has shortened the plough 9. I. & got rid of the great hollow on which the earth made it’s lodgment. It is now as short & light as the plough we got from Philadelphia, which indeed was my model, with only the substitution of a much superior mould board. I have certainly never seen a plough do better work or move so easily. Still the instrument alone can ascertain it’s merit mathematically. Our spring is wonderfully backward. We have had asparagus only two days. The fruit has escaped better than was believed. It is killed only in low places. We easily agree as to the Merinos: but had nothing happened would they not have been here? Ever your’s affectionately
Th: Jefferson
